Citation Nr: 1144756	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for pleurodynia, claimed as a mild heart attack.  

3.  Entitlement to service connection for transient ischemic attack, claimed as blood clots and stroke. 

4.  Entitlement to service connection for anxiety.

5.  Entitlement to a total rating of individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973 and April 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before the Decision Review Officer (DRO) at a RO hearing in July 2008; a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported the existence of a medical opinion by a VA treating physician which would substantiate his petition to reopen his claim; and in turn support his original claims for secondary service connection. Because there is no indication that an effort has been undertaken by the RO to secure this opinion, the appeal will be remanded. 

The Veteran has not argued, and the record does not suggest that pleurodynia (i.e. pain in the region of the ribs), a transient ischemic attack (a "stroke") and anxiety directly resulted from active service. 
Instead, the Veteran's essential contention is that all of his disorders originated as a result of aggravation of pre-existing bronchial asthma which occurred during his active Naval service from April 1982 to June 1984. He seeks to reopen the claim for bronchial asthma which was last denied in February 1995 and not appealed; and argues that he has pleurodynia, a transient ischemic attack and anxiety all result from bronchial asthma. He further contends that all of these disorders have rendered him unemployable. 

Until a July 2008 hearing before a Decision Review Officer ("DRO"), there was no evidence indicating that the Veteran's pre-existing bronchial asthma had been aggravated by his active Naval service - which was the specific reason that the claim had been originally denied in October 1984 and its reopening denied in February 1995 . However, during the hearing, the Veteran reported that a VA pulmonary physician (a Dr. "V."), employed by the Charleston, South Carolina VA medical facility, authored an opinion within the previous month stating that the Veteran's pre-existing bronchial asthma was aggravated by service. 

Although the DRO advised the Veteran that he would ascertain if the opinion was of record and that VA would "get that evidence," the claims file does not contain any opinion from Dr. "V." Although an August 2008 Supplemental Statement of the Case reflects that the RO obtained VA medical records from the Charleston, South Carolina VA medical facility, review of the obtained records did not reveal that the opinion of Dr. "V." was present. However, there is also no indication that the RO attempted to contact Dr. "V." to confirm whether she had authored the opinion. An internet search confirms that a pulmonologist with initials S.V. has a practice in Charleston, South Carolina. 

In sum, the Veteran has reported that a competent medical professional has authored a existing medical opinion which directly supports his petition to reopen his claim. It is well settled that in such circumstances, VA must undertake reasonable efforts to obtain such evidence. Robinette v. Brown, 8 Vet. App. 69 (1995); see McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam); Epps v. Brown, 9 Vet. App. 341 (1996). Such a limited duty is present in the context of an attempt to reopen a previously denied claim. Beausoleil v. Brown, 8 Vet.App. 459   (1996) (reports of claimants that evidence exists which is not of record is presumed credible, triggering VA's duty to assist in obtaining such evidence). 

The petition to reopen the claim of service connection for bronchial asthma, and the original claims of service connection for pleurodynia (rib or chest pain); a transient ischemic attack ("stroke"); anxiety and a total disability evaluation based on individual unemployability are therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA or non-VA medical treatment for bronchial asthma, pleurodynia (rib or chest pain); the residuals of a transient ischemic attack; and/or anxiety which is not evidenced by record. Provide appropriate forms for the release of any such records and obtain them. 

In particular, contact Charleston, South Carolina pulmonologist S.V., (possibly currently employed by VA) and ascertain if she authored an opinion indicating that the Veteran's bronchial asthma, which pre-existed his active Naval service from April 1982 to June 1984, was aggravated by such service.

2. If such an opinion is obtained, either by Dr. S.V. or any other competent medical opinion, consider whether the Veteran should be afforded VA medical examinations to confirm such aggravation; and in turn whether pleurodynia, a transient ischemic attack, and/or anxiety were secondarily caused by in-service aggravation of pre-existing bronchial asthma. 

3. Following such actions, readjudicate the appeal as to all five issues. Further, if any evidence is obtained indicating that bronchial asthma, pleurodynia (rib or chest pain); the residuals of a transient ischemic attack; and/or anxiety was incurred as a direct result of active service (as opposed to secondary to the currently-asserted bronchial asthma), consider the direct theory of entitlement. If any readjudication continues to result in denial, issue a Supplemental Statement of the Case and follow all other appropriate appellate procedure including return of any continued denials to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


